FILED
                            NOT FOR PUBLICATION                             JUN 11 2014

                                                                        MOLLY C. DWYER, CLERK
                    UNITED STATES COURT OF APPEALS                       U.S. COURT OF APPEALS



                            FOR THE NINTH CIRCUIT


GUSTAVO ADOLFO HIDALGO, AKA                      No. 11-73122
Felipe Morres,
                                                 Agency No. A077-344-047
              Petitioner,

  v.                                             MEMORANDUM*

ERIC H. HOLDER, Jr., Attorney General,

              Respondent.


                     On Petition for Review of an Order of the
                         Board of Immigration Appeals

                        Argued and Submitted June 5, 2014
                              Pasadena, California

Before: KOZINSKI, Chief Judge, and TROTT and CALLAHAN, Circuit Judges.

       Gustavo Hidalgo petitions for review of the Board of Immigration Appeals’

order denying him suspension of deportation under § 244(a)(2) of the INA, 8

U.S.C. § 1254(a)(2) (repealed 1997). We deny Hidalgo’s petition because we

agree with the Board that the Illegal Immigration Reform and Immigrant



        *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
Responsibility Act’s (“IIRIRA”) repeal of § 244(a)(2) is not impermissibly

retroactive in his case.

      The “essential inquiry” is “whether the new provision attaches new legal

consequences to events completed before its enactment.” Vartelas v. Holder, 132

S. Ct. 1479, 1491 (2012) (internal quotation marks omitted). While it is true that

Hidalgo was powerless to alter his 1989 guilty plea, he still cannot show that

IIRIRA’s repeal of § 244(a)(2) “ranks as a ‘new disability.’” Id. at 1487. IIRIRA

did not “alter the character of [Hidalgo’s] conviction or deny him any existing

eligibility for discretionary relief.” Valencia-Alvarez v. Gonzales, 469 F.3d 1319,

1330 (9th Cir. 2006). Hidalgo was not statutorily eligible for relief under §

244(a)(2) at the time IIRIRA’s took effect, because he had not accrued the requisite

ten years of continuous presence in the United States following his guilty plea.

Thus, IIRIRA did not “attach[] new legal consequences” to his conviction.

Vartelas, 132 S. Ct. at 1491.

      Petition Denied.




                                          2